DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group I, claims 1-14 in the reply filed on March 26, 2021 is acknowledged.  The traversal is on the grounds that Toda does not teach a dissolvable carbohydrate coating, as Toda provides a gel that does not dissolve in water.  Additionally, the hydrophilic layer described by Toda is on a surface opposite the cell culture surface side of the polymer water-containing gel layer.  This is not found persuasive because, the device of Toda includes a polysaccharide layer (p. 4, Para. 1, 9), where a polysaccharide is a dissolvable carbohydrate coating as indicated by Applicant in instant claim 2.  As a polysaccharide cannot be separated from its properties, the polysaccharide layer of Toda is necessarily a dissolvable carbohydrate coating.  Additionally, it is noted that a hydrophilic layer was not indicated as being a shared technical feature between the groups.  
The requirement is still deemed proper and is therefore made FINAL.

	Claims 15-25 have been withdrawn, as these claims are drawn to non-elected inventions.  Claims 1-14 are currently pending and under examination.

This application claims benefit of priority under 35 U.S.C. § 119 to U.S. Provisional Application Nos.: 62/322015, filed April 13, 2016 and 62/395575, filed September 16, 2016.

Claim Objections

Applicant is advised that should claims 3 and 4 be found allowable, claims 9 and 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low protein binding coating" in claim 7 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be It is unclear what amount of protein is included or excluded from the term "low protein binding coating."
Claim 8 recites the limitation "the polymer top surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Additionally, claim 8 is indefinite, because it appears that the polymer top surface is the same surface as the cell culture surface (i.e. the top) of the polymer substrate of claim 1.  It is unclear if these two recited surfaces are intended to be the same surface, or not.  Further, if these different terms both encompass the top surface of the polymer substrate, it is unclear how the dissolvable carbohydrate coating is disposed on the same surface that is coated with a hydrogel layer covalently bound to the surface.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman et al. (IDS; US 2006/0057209, Published 2006).
	With regard to claims 1, 2, 5, 6, and 14, Chapman et al. teach a microfluidic device, the device comprising: a polymer substrate, the polymer substrate including a polyolefin, polyester, polycarbonate, or copolymer of polyester (Abs.; Para. 69, 140, 145; Fig. 15; claim 1, 4, 7); and a 
While Chapman et al. do not specifically teach the intended use of cell culturing, as the polymer substrate is a preferred material as claimed by applicant in claim 5, and as these materials cannot be separated from their properties, a surface of the polymer substrate is necessarily usable as a cell culture surface, and is gas permeable and liquid impermeable.  Additionally, as a polysaccharide is a preferred dissolvable carbohydrate coating, and as the polysaccharide cannot be separated from its properties, adding an aqueous culture media to the coated cell culture surface would necessarily dissolve the polysaccharide into the aqueous cell culture media.  It is noted that Applicant has not claimed that an aqueous cell culture media is present in the device.
 
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3, 4, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al.
The teachings of Chapman et al. as related to claim 1 have been set forth above.  
With regard to claims 3, 4, 9, and 10, Chapman et al. further teach that the linkable hydrophilic polymer, which can be a polysaccharide, can also be polyethylene oxide, which is a stabilizer (Para. 29).  While it is not specifically taught that both a polysaccharide and polyethylene oxide are present together, as both can be used for the linkable hydrophilic polymer, it would have been obvious to one of ordinary skill in the art to further include polyethylene oxide with the polysaccharide to provide a modified hydrophilic polymer, as both are taught as usable for this purpose.  
With regard to claims 7 and 8, while it is not specifically taught that the polymer substrate comprises a low protein binding coating, which includes a hydrogel layer covalently bound to the polymer top surface, Chapman et al. further teach that the substrate can include a hydrophilic region comprising a monolayer of a linkable hydrophilic polymer that is covalently attached to the substrate (Para. 27).  A hydrophilic region comprising a monolayer is interpreted to be a hydrogel, which is a low protein binding coating, which is covalently bond to the polymer top surface.  As Chapman et al. teach that a hydrogel can be covalently bond to the polymer, it would have been obvious to one of ordinary skill in the art to include a hydrogel covalently linked to the polymer top surface.  
With regard to claims 11 and 12, while it is not specifically taught by Chapman et al. that the cell culture surface has a smooth surface or a rough surface, it is noted that the cell culture surface would necessarily have to have either a smooth or rough surface, as these are the only options.  As such, it would have been obvious to one of ordinary skill in the art to select 
With regard to claim 13, Chapman et al. further teach that the term “hydrophilic” is used to describe a surface or coating which forms a contact angle of less than 60° when a droplet of water is deposited thereon (Para. 91), where the contact angle on a surface modified as taught by Chapman et al. is smaller than the un-treated surfaces, indicating that the surface has become more hydrophilic (Para. 145), which is deemed to be a superhydrophilic surface.  As such, it would have been obvious to one of ordinary skill in the art that the cell culture surface of the polymer substrate of a device as taught by Chapman et al. can be superhydrophilic.


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653